An unpub|isliizd order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STA'I`E OF NEVADA

 

JONATHAN WATKINS, NO. 65'720
Appellant,

vs. 
PATRICIA lVl. ERICKSON, F a L E 
Resp°nde“t' JuL 2a 2014

TRACIE K. L|NDEMAN
RT

l

DEPUTY CLERK

ORDER DISMISSING APPEAL

This is a proper person appeal docketed in this court on l\/lay

21, 2014, without payment of the requisite filing fee. On that same day,

this court issued a notice directing appellant to pay the filing fee within

rten days. The notice further advised that failure to pay the filing fee

within the ten days would result in the dismissal of this appeal To date,

ppellant has not paid the filing fee or otherwise responded to this court’s
notice. Accordingly_, cause appearing, this appeal is dismissed.l

It is so ORDERED.

CLERK 0F THE SUPREME CoURT
TRACIE K. LINDEMAN

BY:  

cc: Hon. Nancy L. Allf, District Judge
Jonathan Edward Watkins
Travis E. Shetler
Eighth District Court Clerk

1 In light of this order, respondent’s motion requesting the court to
dismiss this appeal is denied as moot.

supreme Counr
oF
NevAnA

CLERK’S ORDEH

(¢1>-\947 mm

/4 -£45£0